Exhibit 10.7
 
COMPANY NOTE #7


$220,000.00
September 17, 2010



WORLD SERIES OF GOLF, INC.
 
Secured Convertible Promissory Note
 
FOR VALUE RECEIVED, World Series of Golf, Inc., a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of Inter-Mountain Capital
Corp., a Delaware corporation, or its successors or assigns (the “Lender,” and
together with the Borrower, the “Parties”), the principal sum of $220,000.00
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder, all as set forth below in this Secured Convertible
Promissory Note (this “Note”). This Note is issued pursuant to that certain Note
and Warrant Purchase Agreement of even date herewith, entered into by and
between the Borrower and the Lender (the “Purchase Agreement”). Defined terms
used herein but not otherwise defined shall have the meanings ascribed thereto
in the Purchase Agreement.
 
1. Principal and Interest Payments. Interest on the unpaid principal balance of
this Note shall accrue at the rate of 6% per annum. Interest shall be computed
on the basis of a 360-day year for the actual number of days elapsed. Upon the
occurrence of a Trigger Event (as defined below), the Outstanding Balance (as
defined below) of this Note shall accrue simple interest at the rate of 12.00%
per annum from and after the date of the occurrence of the Trigger Event,
whether before or after judgment. The Borrower shall pay to the Lender all
outstanding amounts due hereunder in a payment due on or before the date that is
thirty (30) months from the date hereof (the “Maturity Date”). All payments
owing hereunder shall be in lawful money of the United States of America
delivered to the Lender at the address furnished to the Borrower for that
purpose. All payments shall be applied first to costs of collection, if any,
then to accrued and unpaid interest, and thereafter to principal. For purposes
hereof, the term “Outstanding Balance” means the sum of the outstanding
principal balance of this Note and any accrued but unpaid interest, collection
and enforcement costs, and any other fees incurred under this Note.
 
2. Original Issue Discount.  The Borrower acknowledges that the principal amount
of this Note exceeds the Purchase Price (as defined in the Purchase Agreement)
and that such excess is an original issue discount and shall be fully earned and
charged to the Borrower upon the execution of this Note, and shall be paid to
the Lender as part of the outstanding principal balance as set forth in this
Note.   
 
3. Conversion.
 
(a) Optional Conversion. At any time or from time to time after the date of this
Note and prior to payment in full of the entire Outstanding Balance, the Lender
shall have the right, at the Lender’s option, to convert the Outstanding
Balance, in whole or in part (the “Conversion Amount”), into shares of common
stock, par value $0.001 per share (the “Common Stock”) of the Borrower;
provided, however, that notwithstanding anything to the contrary herein, this
Note shall not be eligible for conversion until Lender has paid in full that
certain Buyer Trust Deed Note #6 (as defined in the Purchase Agreement).  The
number of shares of Common Stock to be issued upon a conversion hereunder shall
be determined by dividing (a) the Conversion Amount by (b) 70% (the “Conversion
Factor”) of the closing bid price (the “Closing Bid”) for the three (3) Trading
Days with the lowest Closing Bids during the twenty (20) Trading Days
immediately preceding the Conversion Date (as defined below) (the “Conversion
Price”).  The trading data used to compute the Closing Bid shall be as reported
by Bloomberg, LP (“Bloomberg”), or if such information is not then being
reported by Bloomberg, then as reported by such other data information source as
may be selected by the Lender.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Conversion Mechanics. In order to convert this Note into Common Stock, the
Lender shall give written notice to the Borrower at its principal corporate
office or the notice address provided in the Purchase Agreement (which notice,
notwithstanding anything herein to the contrary, may be given via facsimile,
email, or other means in the discretion of the Lender) pursuant to the forms
attached hereto as Exhibit A (the “Conversion Notice”) and Exhibit A-1 (the
“Conversion Worksheet”) of the election to convert the same pursuant to this
Section (the date on which a Conversion Notice is given, a “Conversion
Date”).  Such Conversion Notice shall state the Conversion Amount, the number of
shares of Common Stock to which the Lender is entitled pursuant to the
Conversion Notice (the “Conversion Shares”), and the account into which the
shares of Common Stock are to be deposited (the “Lender Account”).  The Borrower
shall immediately, but in no event later than three (3) Trading Days after
receipt of a Conversion Notice (the “Delivery Date”), deliver the Conversion
Shares to the Lender Account. Notwithstanding anything to the contrary herein,
all such deliveries of Conversion Shares shall be electronic, via DWAC.  In the
event the Borrower fails to deliver the Conversion Shares on or before the
Delivery Date, in addition to all other remedies available to the Lender
hereunder or under any other Transaction Documents and at law or in equity, a
penalty equal to 1.5% of the Conversion Amount shall be added to the balance of
this Note per day until such Conversion Shares are delivered.  The conversion
shall be deemed to have been made immediately prior to the close of business on
the date of the Conversion Notice, and the person or entity entitled to receive
the shares of Common Stock upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Common Stock as of
such date.
 
(c) No Fractional Shares. Conversion calculations pursuant to Section 3(a) shall
be rounded up to the nearest whole share, and no fractional shares shall be
issuable by the Borrower upon conversion of this Note. All shares issuable upon
a conversion of this Note (including fractions thereof) shall be aggregated for
purposes of determining whether such conversion would result in the issuance of
a fractional share.
 
(d) No Impairment.  The Borrower will not, by amendment of its Certificate of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Borrower, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 3 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the Lender against
impairment.
 
4. Prepayment by the Borrower. So long as no Event of Default shall have
occurred and the Borrower shall have a sufficient number shares of Common Stock
authorized to accommodate a conversion of the Outstanding Balance of this Note,
the Borrower may, in its sole and absolute discretion and upon giving the Lender
not less than five (5) Trading Days written notice (a “Prepayment Notice”), pay
in cash all or any portion of the Outstanding Balance of this Note at any time
prior to the Maturity Date, provided that in the event the Borrower elects to
prepay all or any portion of the Outstanding Balance of this Note, it shall pay
to the Lender 110% of the portion of the Outstanding Balance the Borrower elects
to prepay. If the Borrower delivers a Prepayment Notice and fails to pay the
specified prepayment amount due to the Lender within two (2) Trading Days
following the date of prepayment set forth in the Prepayment Notice, the
Borrower shall forever forfeit its right to repay this Note pursuant to this
Section.
 
5.  Certain Adjustments. The number and class or series of shares into which
this Note may be converted under Section 3 shall be subject to adjustment in
accordance with the following provisions:
 
(a) Computation of Adjusted Conversion Price. Except as hereinafter provided, in
case the Borrower shall at any time after the date hereof issue or sell any (i)
shares of its Common Stock or preferred shares convertible into its Common
Stock, or (ii) debt, warrants, options or other instruments or securities which
are convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), in each case for consideration (or with a
conversion price) per share of Common Stock less than the Conversion Price in
effect immediately prior to the issuance or sale of such securities or
instruments, or without consideration, other than for Excepted Issuances (as
defined below), then forthwith upon such issuance or sale, the Conversion Price
shall (until another such issuance or sale) be reduced to the price (calculated
to the nearest full cent) equal to the price (or conversion price) of any such
securities or instruments; provided, however, that in no event shall the
Conversion Price be adjusted pursuant to this computation to an amount in excess
of the Conversion Price in effect immediately prior to such computation.  For
the purposes of this Section 5, the term Conversion Price shall mean the
Conversion Price per share set forth in Section 3(a) hereof, as adjusted from
time to time pursuant to the provisions of this Section.
 
“Excepted Issuances” shall mean, collectively, (i) the Borrower’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and in which holders of such securities or debt are not at any time
granted registration rights, and (ii) the Borrower’s issuance of Common Stock or
the issuances or grants of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans which are constituted on the date
of this Note.
 
For purposes of any computation to be made in accordance with this Section 5,
the following provisions shall be applicable:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) In case of the issuance or sale of any shares of Equity Securities for a
consideration part or all of which shall be cash, the amount of the cash
consideration shall be deemed to be the amount of cash received by the Borrower
for such shares (or, if shares of stock are offered by the Borrower for
subscription, the subscription price, or, if either of such securities shall be
sold to underwriters or dealers for public offering without a subscription
price, the public offering price, before deducting therefrom any compensation
paid or discount allowed in the sale, underwriting or purchase thereof by
underwriters or dealers or other persons or entities performing similar
services), or any expenses incurred in connection therewith and less any amounts
payable to security holders or any affiliate thereof, including, without
limitation, any employment agreement, royalty, consulting agreement, covenant
not to compete, earnout or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written; all such amounts shall be
valued at the aggregate amount payable thereunder whether such payments are
absolute or contingent and irrespective of the period or uncertainty of payment,
the rate of interest, if any, or the contingent nature thereof.
 
(ii) In case of the issuance or sale (otherwise than as a dividend or other
distribution on any stock of the Borrower) of shares of Equity Securities for a
consideration part or all of which shall be other than cash, the amount of the
consideration therefor other than cash shall be deemed to be the value of such
consideration as determined in good faith by the Board of Directors of the
Borrower.
 
(iii) Shares of Equity Securities issuable by way of dividend or other
distribution on any capital stock of the Borrower shall be deemed to have been
issued immediately after the opening of business on the day following the record
date for the determination of stockholders entitled to receive such dividend or
other distribution and shall be deemed to have been issued without
consideration.
 
(iv) The reclassification of securities of the Borrower other than shares of
Equity Securities into securities including shares of Equity Securities shall be
deemed to involve the issuance of such shares of Equity Securities for
consideration other than cash immediately prior to the close of business on the
date fixed for the determination of security holders entitled to receive such
shares, and the value of the consideration allocable to such shares of stock
shall be determined as provided in this Section 5.
 
(v) The number of shares of Equity Securities at any one time outstanding shall
include the aggregate number of shares issued or issuable (subject to
readjustment upon the actual issuance thereof) upon the exercise of then
outstanding options, rights, warrants, and convertible and exchangeable
securities.
 
(b) Adjustment for Reorganization or Recapitalization. If, while this Note
remains outstanding and has not been converted, there shall be a reorganization
or recapitalization of the Borrower (other than a combination, reclassification,
exchange or subdivision of shares otherwise provided for herein), all necessary
or appropriate lawful provisions shall be made so that the Lender shall
thereafter be entitled to receive upon conversion of this Note, the greatest
number of shares of stock or other securities or property that a holder of the
class of securities deliverable upon conversion of this Note would have been
entitled to receive in such reorganization or recapitalization if this Note had
been converted immediately prior to such reorganization or recapitalization, all
subject to further adjustment as provided in this Section 5. If the per share
consideration payable to the Lender for such class of securities in connection
with any such transaction is in a form other than cash or marketable securities,
then the value of such consideration shall be determined in good faith by the
Borrower’s Board of Directors. The foregoing provisions of this subsection shall
similarly apply to successive reorganizations or recapitalizations and to the
stock or securities of any other corporation that are at the time receivable
upon the conversion of this Note. In all events, appropriate adjustment shall be
made in the application of the provisions of this Note (including adjustment of
the conversion price and number of shares of Common Stock into which this Note
is then convertible pursuant to the terms and conditions of this Note) with
respect to the rights and interests of the Lender after the transaction, to the
end that the provisions of this Note shall be applicable after that event, as
near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization or recapitalization upon
conversion of this Note.
 
(c)  Adjustments for Split, Subdivision or Combination of Shares. If the
Borrower at any time while this Note remains outstanding and unconverted, shall
split or subdivide any class of securities into which this Note may be converted
into a different number of securities of the same class, the number of shares of
such class issuable upon conversion of this Note immediately prior to such split
or subdivision shall be proportionately increased and the conversion price for
such class of securities shall be proportionately decreased. If the Borrower at
any time while this Note, or any portion hereof, remains outstanding and
unconverted shall combine any class of securities into which this Note may be
converted, into a different number of securities of the same class, the number
of shares of such class issuable upon conversion of this Note immediately prior
to such combination shall be proportionately decreased and the conversion price
for such class of securities shall be proportionately increased.
 
(d)  Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Note remains outstanding and unconverted, the holders of any class of
securities as to which conversion rights under this Note exist at the time shall
have received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Borrower by way of dividend, then and in each case, this Note shall
represent the right to acquire, in addition to the number of shares of such
class of security receivable upon conversion of this Note, and without payment
of any additional consideration therefor, the amount of such other or additional
stock or other securities or property (other than cash) of the Borrower that
such holder would hold on the date of such conversion had it been the holder of
record of the class of security receivable upon conversion of this Note on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such conversion, retained such shares and/or all other
additional stock available by it as aforesaid during said period, giving effect
to all adjustments called for during such period by the provisions of this
Section 5.
 
(e) Adjustments for Spin Offs. If, at any time while any portion of this Note
remains outstanding, the Borrower spins off or otherwise divests itself of a
part of its business or operations or disposes of all or of a part of its assets
in a transaction (the “Spin Off”) in which the Borrower, in addition to or in
lieu of any other compensation received and retained by the Borrower for such
business, operations or assets, causes securities of another entity (the “Spin
Off Securities”) to be issued to security holders of the Borrower, the Borrower
shall cause (i) to be reserved Spin Off Securities equal to the number thereof
which would have been issued to the Lender had the entire balance of this Note
outstanding on the record date (the “Record Date”) for determining the amount
and number of Spin Off Securities to be issued to security holders of the
Borrower been converted as of the close of business on the trading day
immediately before the Record Date (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Lender on the conversion of all or any portion of this Note,
such amount of the Reserved Spin Off Shares equal to (x) the Reserved Spin Off
Shares multiplied by (y) a fraction, of which (I) the numerator is the principal
amount of the portion of the Outstanding Balance then being converted, and (II)
the denominator is the entire Outstanding Balance of this Note. In the event of
any Spin Off, (i) the Lender shall have the right to convert the Outstanding
Balance by delivering a Conversion Notice to the Borrower within ten (10) days
of receipt of notice of such Spin Off from the Borrower, or (ii) immediately
upon the consummation of a Spin Off, all amounts owed hereunder shall accelerate
and be immediately due and payable in the sole discretion of the Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)  No Change Necessary. The form of this Note need not be changed because of
any adjustment in the number of shares of Common Stock issuable upon its
conversion.
 
6. Further Adjustments. In case at any time or, from time to time, the Borrower
shall take any action that affects the class of securities into which this Note
may be converted under Section 3, other than an action described herein, then,
unless such action will not have a material adverse effect upon the rights of
the Lender, the number of shares of such class of securities (or other
securities) into which this Note is convertible shall be adjusted in such a
manner and at such time as shall be equitable under the circumstances.
 
7. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to Section 5 or Section 6, the Borrower at its sole
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Lender a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Lender, furnish or cause to be furnished to the
Lender a like certificate setting forth (i) such adjustments and readjustments,
and (ii) the number and class of securities and the amount, if any, of other
property which at the time would be received upon the conversion of this Note
under Section 3.
 
8. Security. This Note is secured by that certain Security Agreement of even
date herewith (the “Security Agreement”) executed by the Borrower in favor of
the Lender encumbering certain assets of the Borrower, as more specifically set
forth in the Security Agreement, all the terms and conditions of which are
hereby incorporated into and made a part of this Note.
 
9. Change of Control. In the event of (i) any transaction or series of related
transactions (including any reorganization, merger or consolidation) that
results in the transfer of 50% or more of the outstanding voting power of the
Borrower, or (ii) a sale of all or substantially all of the assets of the
Borrower to another person or entity, this Note shall be automatically due and
payable in cash. The Borrower will give the Lender not less than ten (10)
business days prior written notice of the occurrence of any events referred to
in this Section 9.
 
10. Representations and Warranties of the Borrower.  In addition to the
representations and warranties set forth in the Purchase Agreement, which are
incorporated herein, the Borrower hereby represents and warrants to the Lender
that:
 
(a) The Borrower understands and acknowledges that the number of Conversion
Shares issuable upon conversion of this Note will increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares upon conversion of this Note in accordance with its terms is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Borrower;
 
(b) The Borrower’s Common Stock is registered under Section 12(g) of the
Securities Exchange Act of 1934 (the “Exchange Act”);
 
(c) The Borrower is not and for at least the last 12 months prior to the date
hereof has not been a “shell company,” as defined in paragraph (i)(1)(i) of Rule
144 or Rule 12b­2 of the Exchange Act;
 
(d) The Borrower is subject to the reporting requirements of Sections 13 or
15(d) of the Exchange Act and has filed all required reports under Sections 13
or 15(d) of the Exchange Act during the 12 months prior to the date hereof (or
for such shorter period that the Borrower was required to file such reports);
and
 
(e) The issuance of this Note is duly authorized. Upon conversion in accordance
with the terms of this Note, the Conversion Shares, when issued, will be validly
issued, fully paid and non-assessable, free from all taxes, liens, claims,
pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description. The Borrower has reserved from
its duly authorized capital stock the appropriate number of shares of Common
Stock for issuance upon conversion of this Note as required by the terms of this
Note.
 
11. Affirmative and Negative Covenants. In addition to the covenants set forth
in the Purchase Agreement, the Borrower covenants and agrees, while any amounts
under this Note are outstanding, as follows:
 
(a) The Borrower shall do all things necessary to preserve and keep in full
force and effect its corporate existence including, without limitation, maintain
all licenses or similar qualifications required by it to engage in its business
in all jurisdictions in which it is at the time so engaged; and continue to
engage in business of the same general type as conducted as of the date hereof;
and continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;
 
(b) The Borrower shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower has maintained adequate reserves with
respect thereto in accordance with GAAP;
 
 
4

--------------------------------------------------------------------------------

 
 
(c) The Borrower shall comply in all material respects with all federal, state
and local laws and regulations, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations and requirements applicable to it
(collectively, “Requirements”) of all governmental bodies, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials or officers which are applicable to the Borrower or any
of its properties, except where the failure to so comply would not have a
material adverse effect on the Borrower or any of its properties; provided,
however, that nothing provided herein shall prevent the Borrower from contesting
the validity or the application of any Requirements;
 
(d) The Borrower shall keep proper records and books of account with respect to
its business activities, in which proper entries, reflecting all of their
financial transactions, are made in accordance with GAAP;
 
(e) From the date hereof until the date that is six (6) months after the date
that all the Conversion Shares either have been sold by the Lender, or may
permanently be sold by the Lender without any restrictions pursuant to Rule 144
(the “Registration Period”), the Borrower shall file with the Securities and
Exchange Commission (the “SEC”) in a timely manner all required reports under
Sections 13 or 15(d) of the Exchange Act, as amended, and such reports shall
conform to the requirement of the Exchange Act and the SEC for filing
thereunder;
 
(f) The Borrower shall furnish to the Lender so long as the Lender owns Common
Stock, promptly upon request, (i) a written statement by the Borrower that it
has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Borrower and such other reports
and documents so filed by the Borrower, and (iii) such other information as may
be reasonably requested to permit the Lender to sell such securities pursuant to
Rule 144 without registration;
 
(g) During the Registration Period, the Borrower shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination;
 
(h) On the date hereof and at all times prior to the repayment in full of this
Note, the Borrower shall reserve the number of shares required by the Share
Reserve (as defined in the Purchase Agreement) for the purpose of, among other
things, the conversion of this Note.  The Borrower represents that it has
sufficient authorized and unissued shares of Common Stock available to create
the Share Reserve after considering all other commitments that may require the
issuance of Common Stock. The Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Note. If at any time the Share Reserve is
insufficient to effect the full conversion of the Note, the Borrower shall
increase the Share Reserve accordingly. If the Borrower does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Borrower shall call and hold a special meeting of the stockholders
within thirty (30) days of such occurrence, for the sole purpose of increasing
the number of shares authorized. The Borrower’s management shall recommend to
the stockholders to vote in favor of increasing the number of shares of Common
Stock authorized. Management shall also vote all of its shares in favor of
increasing the number of authorized shares of Common Stock;
 
(i) The Borrower’s Common Stock shall be listed or quoted for trading on any of
(a) NYSE Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global Market,
(d) the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board (each, a
“Primary Market”). The Borrower shall promptly secure the listing of all of its
securities issuable under the terms of the Transaction Documents upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Transaction Documents;
 
(j) The Borrower shall notify the Lender in writing, promptly upon learning
thereof, of any litigation or administrative proceeding commenced or threatened
against the Borrower involving a claim in excess of $100,000.00;
 
(k) The Borrower shall use the proceeds from this Note for working capital and
general corporate purposes; and
 
(l) The Borrower shall notify the Lender in writing, promptly upon the
occurrence of any Event of Default or any Trigger Event.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Trigger Events. Upon each occurrence of any of the following events (each, a
“Trigger Event”), (a) the Outstanding Balance shall immediately increase to 110%
of the Outstanding Balance immediately prior to the occurrence of the Trigger
Event, and (b) this Note shall accrue interest at the rate of 1% per month,
whether before or after judgment (the “Trigger Effects”); provided, however,
that (1) in no event shall the Trigger Effects be applied more than three times,
and (2) notwithstanding any provision to the contrary herein, in no event shall
the applicable interest rate at any time exceed the maximum interest rate
allowed under applicable law:
 
(a) Volume. A failure to maintain a twenty (20)-day trailing average daily
dollar volume of the Common Stock in its Primary Market of at least $50,000.00
at all times beginning on the 211th day after the date of this Note and ending
on the date this Note is repaid in full.
 
(b) Share Reserve. The Borrower’s failure to maintain authorized but unissued
shares of Common Stock equal to at least 150% of the number of shares of Common
Stock that would be needed to fully convert this Note and exercise that certain
Warrant to Purchase Shares of Common Stock issued in conjunction with the
issuance of this Note at any given time.
 
(c) Events of Default. The occurrence of any Event of Default hereunder (other
than an Event of Default under Section 13(i) hereof).
 
13. Default. If any of the events specified below shall occur (each, an “Event
of Default”) the Lender may by written notice to the Borrower declare the unpaid
principal balance together with all accrued and unpaid interest thereon
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Transaction Documents to the contrary notwithstanding;
provided, however, that upon the occurrence or existence of any Event of Default
described in Section 13(f) or (g), immediately and without notice, all
outstanding obligations payable by the Borrower hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the other Transaction Documents to the contrary
notwithstanding:
 
(a) Failure to Pay. The Borrower’s failure to make any payment when due and
payable under the terms of this Note including, without limitation, any payment
of costs, fees, interest, principal or other amount due hereunder.
 
(b) Transfer or Pledge of the Buyer Trust Deed Notes.  The Borrower shall sell,
transfer, assign, pledge, hypothecate or otherwise alienate or encumber the
Buyer Trust Deed Notes (as defined in the Purchase Agreement) in any way without
the prior written consent of the Lender.
 
(c) Failure to Deliver Shares.  The Borrower’s (or its transfer agent’s) failure
to deliver the Conversion Shares as provided under Section 3(b) of this Note or
the shares of Common Stock required to be delivered upon exercise of the
Warrant.
 
(d) Breaches of Covenants. The Borrower or its subsidiaries, if any, shall fail
to observe or perform any other covenant, obligation, condition or agreement
contained in this Note or any of the other Transaction Documents.
 
(e) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Borrower to the Lender in writing included in this Note or in connection
with any of the Transaction Documents, or as an inducement to the Lender to
enter into this Note or any of the other Transaction Documents, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished or becomes false thereafter.
 
(f) Failure to Pay Debts; Voluntary Bankruptcy. If any of the Borrower’s assets
are assigned to its creditors, if the Borrower fails to pay its debts generally
as they become due, or if the Borrower files any petition, proceeding, case or
action for relief under any bankruptcy, reorganization, insolvency or moratorium
law, rule, regulation, statute or ordinance (collectively, “Laws and Rules”), or
any other Law and Rule for the relief of, or related to, debtors.
 
(g) Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar Law or Rule against the Borrower, or a receiver, trustee,
liquidator, assignee, custodian, sequestrator or other similar official is
appointed to take possession of any of the assets or properties of the Borrower
or any guarantor.
 
(h) Governmental Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect the Borrower’s financial
condition, operations or ability to pay or perform the Borrower’s obligations
under this Note.
 
(i) Trigger Event. The occurrence of any Trigger Event (other than a Trigger
Event under Section 12(c)) that is not cured by the Borrower within thirty (30)
days of the occurrence thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
14. Right of Offset. Notwithstanding anything to the contrary herein, the
Borrower may at its option deduct and offset any amount owed by the Lender under
the Buyer Trust Deed Notes from any amount owed by the Borrower under this Note,
provided that the Borrower shall have delivered five (5) Trading Days’ written
notice of such offset to the Lender.  In the event that the Borrower’s exercise
of its offset rights under this Section 14 results in the full satisfaction of
the Lender’s obligations under one or more of the Buyer Trust Deed Notes, then
the Borrower shall return to the Lender for cancellation such Buyer Trust Deed
Note(s) or, in the event such Buyer Trust Deed Note(s) have been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to the Lender.
 
15. Ownership Limitation. Notwithstanding the provisions of this Note, if at any
time after the date hereof, the Lender shall or would receive shares of Common
Stock in payment of interest or principal under this Note or upon conversion of
this Note, so that the Lender would, together with other shares of Common Stock
held by it or its Affiliates (as defined in the Purchase Agreement), hold by
virtue of such action or receipt of additional shares of Common Stock a number
of shares exceeding 9.99% of the number of shares of the Borrower’s Common Stock
outstanding on such date (the “9.99% Cap”), the Borrower shall not be obligated
and shall not issue to the Lender shares of its Common Stock which would exceed
the 9.99% Cap, but only until such time as the 9.99% Cap would no longer be
exceeded by any such receipt of shares of Common Stock by the Borrower.
 
16. No Rights or Liabilities as Stockholder. This Note does not by itself
entitle the Lender to any voting rights or other rights as a stockholder of the
Borrower. In the absence of conversion of this Note, no provisions of this Note,
and no enumeration herein of the rights or privileges of the Lender, shall cause
the Lender to be a stockholder of the Borrower for any purpose.
 
17. Unconditional Obligation. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Borrower,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed.  This Note is a direct obligation of the Borrower.
 
18. Binding Effect. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that the Borrower
shall not assign its rights hereunder in whole or in part without the express
written consent of the Lender.
 
19. Governing Law; Venue. The terms of this Note shall be construed in
accordance with the laws of the State of Utah applied to contracts entered into
by Utah residents within the State of Utah which contracts are to be performed
entirely within the State of Utah.  With respect to any disputes arising out of
or related to this Note, the Parties consent to the exclusive jurisdiction of,
and venue in, the state courts in Utah (or in the event of federal jurisdiction,
the United States District Court for Utah).
 
20. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.
 
21. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
this Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.
 
22.  Amendments and Waivers; Remedies. No failure or delay on the part of a
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.
 
23. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient, as set forth in the Purchase Agreement. Any Party may
send any notice, request, demand, claim or other communication hereunder to the
intended recipient at the address set forth in the Purchase Agreement using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient or receipt is
confirmed electronically or by return mail.  Any Party may change the address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other Party notice in any manner herein set forth.
 
24.  Entire Agreement. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of the Borrower and the Lender
and supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
[Remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.


Exhibits


Exhibit A – Conversion Notice
Exhibit A-1 – Conversion Worksheet
 

 
WORLD SERIES OF GOLF, INC.
         
 
By:
        Name:       Title:          




ACKNOWLEDGED, ACCEPTED AND AGREED:
 
INTER-MOUNTAIN CAPITAL CORP.
 
 
        By:         John M. Fife, President        
 
       

 
 
[Signature page to Company Note #7]
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


INTER-MOUNTAIN CAPITAL CORP.
303 EAST WACKER DRIVE, SUITE 1200
CHICAGO, ILLINOIS 60601


Date: _____________                                              


World Series of Golf,
Inc.                                                                                                      VIA
FAX:  _________________
__________________
__________________
__________________

Attn:  ____________
 
CONVERSION NOTICE


The above-captioned Lender hereby gives notice to World Series of Golf, Inc., a
Nevada corporation (the “Company”), pursuant to that certain Secured Convertible
Promissory Note made by the Company in favor of the Lender on September 17, 2010
(the “Note”), that the Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below.  Such conversion shall be
based on the Conversion Price set forth below.


A.  
Date of conversion: ____________

B.  
Conversion #: ____________

C.  
Conversion Amount: ____________

D.  
Average of three lowest closing bid prices _____ (of last 20 trading days per
Exhibit A-1)

E.  
Conversion Factor:  70%

F.  
Conversion Price:  _______________ (D multiplied by E)

G.  
Conversion Shares:  _______________ (C divided by F)

H.  
Remaining Note Balance:  ____________



Please transfer the Conversion Shares electronically (via DWAC) to the following
account:


Broker: __________                                               Address: __________                     
DTC#: __________                          
Account #: __________                                                 
Account Name:
__________                                                                    
 
Sincerely,
 
INTER-MOUNTAIN CAPITAL CORP.
 
        By:         John M. Fife, President        
 
       

 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT A-1


CONVERSION WORKSHEET




Trading Day
Closing Bid Prices
Three Lowest (Yes or No)
                                                                               
                                       
Average
   



 
 
10